Citation Nr: 1118245	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-37 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed bilateral foot disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to October 1949 and from September 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) in July 2007.  

The Veteran was also afforded a hearing at the RO before the undersigned Veterans Law Judge in April 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish the presence of symptomatology referable to the claimed bilateral foot condition beginning in and continuing after service.  

2.  The currently demonstrated disability picture manifested by pes planus and arthritis of each foot is shown as likely as not to have had its clinical onset during the Veteran's period of active service while serving in the occupation of Germany after World War II.    


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral foot disability manifested by arthritis and pes planus is due to disease or injury that was incurred in active service.  is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).
 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2010).

Because the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  
   
The Veteran asserts that his bilateral foot condition is due to his second period of service in Germany, when he was required to spend large amounts of time walking and on his feet.  In his statements, the Veteran reports experiencing foot pain since serving in Germany when he was prescribed inserts for his combat boots.  

During his hearing testimony, the Veteran reported that he did not experience any foot problems prior to service or any foot pain during his first period of active duty.   

Of preliminary importance, the Board notes that the Veteran's service treatment records are not available for review at this time due to their possible destruction by fire at the NPRC in 1973.  

The Board notes that where the service records have been lost or destroyed, VA has a "heightened" duty to more carefully explain the reasons and bases of its decision and to seriously consider applying the benefit-of-the-doubt doctrine.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cromer v. Nicholson, 19 Vet. App. 215, 217-218 (2005).  

However, where the service records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The available service records, including his DD Form 214, show that the Veteran received the Army of Occupation Medal (Germany), based on his having 30 consecutive days at a normal post of duty on assignment to the armies of occupation and corroborate his statements that he served in Germany in 1950 to 1951.  

Notably, the private treatment records, dated in July 2000, November 2003, and January 2004, show that, post-service, the Veteran was treated for a left foot injury after the blunt end of an axe was dropped on his foot and underwent surgery due to a diagnosed hallux limitus deformity of the right foot and synovitis of the right first metatarsalphalangeal joint.  

At a VA examination in May 2004, the examiner noted a history of the Veteran serving in Berlin and being on his feet for a significant portion of each day while on active duty.  While in service, the Veteran was noted to have been prescribed supports for his feet, which the examiner took to mean inserts for his combat boots, and reported that his feet began to hurt for the first time while he was on active duty in Berlin.  

The examiner added that, since leaving the Armed Forces, the Veteran had worn inserts for his shoes as well as having a local private brace maker give him some sort of firm counters and inserts for his shoes.  The Veteran indicated the inserts did well for his right foot, but caused problems on the left.  

The examiner added that he had a series of jobs after service that also required him to be on his feet all day.  The examiner indicated that the Veteran worked as a gas station attendant, for the railroad, and then for a canning company for a period of time, until he became a barber and cut hair for 40 years until his retirement.  The Veteran indicated that he used a stool when he worked to avoid standing on his feet.  

The Veteran was diagnosed with status post operative procedure right first metatarsalphalangeal, and early osteoarthritis of both feet.  

An accompanying VA radiological report, dated in May 2004, showed findings of an old healed fracture at the base of the first proximal phalanx and slight narrowing of the first metatarsaphalangeal joint probably due to old trauma and pes planus of the right foot and no recent fracture or dislocation or bone or joint abnormality except for a small plantar spur of the calcaneus and pes planus of the left foot.  

Notably, the May 2004 VA examiner failed to provide an opinion as to the etiology of the Veteran's diagnosed bilateral foot disorder. 

A statement from the Veteran's former employer, dated in August 2007, reported his observations that the Veteran needed to sit on a stool to cut hair while he was employed as a barber/stylist.  

During his hearings, and in other statements, the Veteran reported being treated by private physicians for his bilateral foot disorder, and using the services of an orthopedic shoemaker after service.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The claims file currently includes treatment records from a VA Outpatient Treatment Center, dated through January 2010.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

To the extent that the Veteran's lay assertions are found to be credible by the Board, they are sufficient to establish a continuity of symptomatology referable to the Veteran's foot pain beginning in service.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current pes planus and arthritis of each foot as likely as not had are due to manifestations that had their clinical onset while the Veteran was on active duty in Germany.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted


ORDER

Service connection for pes planus and arthritis of each foot is granted.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


        






Department of Veterans Affairs


